In a letter received by the Clerk of the Appellate Courts on April 11, 2013, respondent Kevin K. Stephenson, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2012 Kan. Ct. R. Annot. 389), as amended December 1,2012.
On April 2, 2013, the respondent was temporarily suspended from the practice of law pending the outcome of disciplinary proceedings against him. On February 13, 2013, the respondent was found guilty by a jury of theft, a level 5 nonperson felony and a second count of theft, a level 9 nonperson felony, under K.S.A. 2012 Supp. 21-5801(a) in the district court of Greeley County, Kansas.
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Kevin K. Stephenson be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kevin K. Stephenson from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2012 Kan. Ct. R. Annot. 397), as amended December 1, 2012.